Title: From Thomas Jefferson to John Patterson, 3 April 1825
From: Jefferson, Thomas
To: Patterson, John


Dear Sir
Monticello
Apr. 3. 25.
I am very thankful to you for the information of your letter of Mar. 24. it will be some guide to us in the purchase of articles of that kind.According to your request I send you 1st an editorial article of our Central gazette of May last. 2 the particular Notification of Feb. last, which you say you had not seen. and 3. a copy of the Rules for the government of the University; which will give you all the information you would probably wish on the subject of our University. we have at present about 60. students, and they are still coming in as the weather and roads permit. for it has been raining, with only intervals of now and then a day or two, ever since the 9th of Feb. and yesterday gave us a snow of 11.I. deep, and the thermometer at 33°. I do not wonder that you have not seen our advertisements in Philadelphia papers. I have had accounts of the most illiberal expressions of jealousy at that place, and by those from whom it was least expected, chiefly of their medical school. I have heard better things from Boston and N. York. my wish has been to cultivate a spirit of sincere fraternity with all other seminaries. having all the same object in view, the improvement of the human mind, there can be no honorable motive of jealousy whether that be done here or there; it must proceed from a sordid greediness for Dollars and cents. the sentiment expressed in a letter to me from your Doctr Pattison, who has just left you, ‘palmam qui meruit, feret’ proved him a worthy son of the liberal profession in which his mind had been fashioned.Your two elèves shall be recieved with welcome and attention, when they shall have attained their 16. years of age compleat. on this point we must be rigorous; for having adapted our discipline to the age of a good degree of discretion, it would not be sufficient to govern those of unriper years. but they may be recieved at any time of the year  at which they attain that age.Jefferson’s excellent wife has been in the last degree of danger. she is however steadily mending, and is now able to walk a few steps. she unquestionably owes her life to the fortunate aid of our Medical Professor Dr Dunglison.your other friends here are well. I salute you with affectionate friendship and respectTh: Jefferson